Name: Commission Regulation (EEC) No 518/86 of 26 February 1986 laying down detailed rules for the application of the limitation of production aid in Spain and Portugal for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 86 Official Journal of the European Communities No L 51 /55 COMMISSION REGULATION (EEC) No 518/86 of 26 February 1986 laying down detailed rules for the application of the limitation of production aid in Spain and Portugal for products processed from fruit and vegetables from fruit and vegetables (4), as amended by Regulation (EEC) No 1455/85 (5), contains specific provisions for products in respect of which the granting of production aid is limited to specific quantities ; whereas similar provi ­ sions should also apply to products for which limitations are applicable only in Spain and Portugal ; Whereas in cases where two or more rates of production aid are applicable to a group of tomato-based products which is subject to the same limitation of production aid, it should be specified in which way the production aid should be reduced in the event of the limitation being exceeded, whereas to ensure equal treatmnt of processors, the reduction of production aid should be made for all products within the same groups of finished products in proportion to the extent by which the quantity of fresh tomatoes allocated is exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 20 thereof, Having regard to Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down rules on the production aid system in respect of processed fruit and vegetables as a consequence of the Accession of Spain and Portugal (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 991 /84 of 31 March 1984 limiting the production aid granted in respect of certain fruit in syrup (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 991 /84 limited the gran ­ ting of production aid for Williams pears in syrup and cherries in syrup to specific quantities ; whereas in order to ensure a fair allocation of quantities between proces ­ sors, processors in Spain and Portugal should be obliged to furnish particulars as to their production ; whereas such particulars should be forwarded to the Commission in such a way that they can be compared with those already communicated by other Member States ; Whereas the Act of Accession limited the granting of production aid for tomato-based products manufactured in Spain and Portugal and for peaches in syrup manufac ­ tured in Spain ; Whereas criteria for the allocation of the quantities between processors should be laid down ; whereas these criteria should be established taking into consideration the methods applicable to other products subject to similar limitations ; whereas the allocation should be based on the most reliable data and in such a way that the passage from any existing national arrangement to the Community system is facilitated ; whereas to the extent possible the allocation should therefore be based on data which are already available in the Member States and which have been verified by the competent authorities ; Whereas Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed HAS ADOPTED THIS REGULATION : Article 1 The date provided for in Article 2(1 ) of Regulation (EEC) No 1599/84 shall for processors established in Spain or Portugal in respect of the marketing year 1986/87 be replaced by 5 March 1986 . Article 2 1 . Processors as referred to in Article 1 processing pears or cherries in syrup shall , not later than 15 March 1986, communicate to the agency designated by the Member State concerned for each of the 1983/84, 1984/85 and 1985/86 marketing years : (a) the quantity of fresh Williams pears used for the manufacture of pears in syrup as well as the quantity of finished products obtained, expressed as net weight ; (b) the quantity of fresh Bigarreau cherries and other sweet cherries used for the manufacture of cherries in syrup as well as the quantity of finished products obtained, expressed as net weight. 2 . The provisions of Article 2 (2) of Regulation (EEC) No 1599/84 shall apply mutatis mutandis to the communications provided for in paragraph 1 . (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 53, 1 . 3 . 1986. (3) OJ No L 103, 16 . 4. 1984, p. 22 . 0 OJ No L 152, 8 . 6 . 1984, p. 16 . 0 OJ No L 144, 1 . 6 . 1985, p . 69 . 28 . 2. 86No L 51 /56 Official Journal of the European Communities Article 3 Spain and Portugal shall notify the Commission not later than 1 April 1986 of the total quantity of fresh products as referred to in Article 2 as well as the total quantity of finished products obtained, expressed in net weight. The particulars shall be broken down as shown in the model lay-out given in the Annex. been communicated to and verified by the competent authorities under the previous aid system. In cases where such data communicated for tomato-based products are expressed in net weight only, the competent authorities may convert the net weight to the quantity of fresh tomatoes used by means of a rate of yield deter ­ mined on a flat-rate basis and applicable to the whole production of a specific marketing year. 5 . In cases where a processor has used a greater quan ­ tity of fresh tomatoes than that allocated to him for the processing of products falling within the group 'other tomato  based products', the production aid for all products within this group shall be reduced in proportion to the extent by which the total quantity of fresh toma ­ toes used has exceeded the quantity allocated for proces ­ sing of products falling within the group. Article 5 1 . Aid applications for tomato-based products submitted by the processors referred to in Article 1 shall be supoorted by a statement for each product carrying a given rate of production aid of the total quantity, expressed as net weight, which has been produced during the marketing year in question from raw materials of Community origin purchased in the fresh state, and the total quantity of raw materials used for obtaining the products. 2 . Paragraph 1 shall in respect of processsors estab ­ lished in Spain also apply to peaches in syrup. 3 . The Member States shall not later than 1 April each year notifiy the Commission of : (a) the total quantity, expressed as net weight, of finished products referred to in paragraphs 1 and 2. The products shall be broken down in the same way as provided for in Article 1 9 (a) of Regulation (EEC) No 1599/84 ; (b) the total quantity raw material used in the processing of each group of finished products referred to in (a). Article 4 1 . The quantities of products which, pursuant to Article 1 1 8 (3) (b) and (6) and Article 304 (3) (b) of the Act of Accession, may attract Community aid shall for each processor and each marketing year, be fixed before the beginning of the marketing year by the Member States concerned as a percentage of his production during the marketing years taken into account in the calculation of the average total production as referred to in paragraph 3 . 2. The percentage referred to in paragraph 1 shall be equal to the percentage which the quantity, by which the granting of production aids is limited, represents of the average total production in the Member State concerned . For the purposes of this paragraph the quantity by which the granting of production aid is limited means the quan ­ tity laid down for each group of products in Article 1 1 8 (3) (b) and (6) and Article 304 (3) (b) of the Act of Accession, reduced by 2 % . The latter 2 % shall be allo ­ cated amongst processors as provided for in Article 17 of Regulation (EEC) No 1599/84. 3 . Average total production means the total quantity of the following production, expressed in net weight for peaches in syrup and by reference to the quantity of fresh tomatoes used for processing tomato-based products : (a) for processors having produced during the previous three marketing years or during the first of those three years, one third of their total production during that period ; (b) for processors having produced during the previous two marketing years or the first of these two years, half of their total production during that period ; (c) for processors having produced only during the previous marketing year, their total production during that marketing year . Average total production shall be determined beford the beginning of each marketing year and in respect of toma ­ to-based products for each of the following groups :  tomato concentrate,  whole peeled preserved tomatoes,  other tomato-based products . 4 . In respect of products which have been subject to a national aid system prior to Accession , total production shall be determined on the basis of the data which have Article 6 The provisions of Articles 1 6 (2), 1 7 and 1 8 of Regulation (EEC) No 1599/84 shall apply to processors referred to in Article 1 processing tomato-based products and, in respect of processors established in Spain, peaches in syrup . Article 7 This Regulation shall enter into force on 1 March 1986 . 28 . 2. 86 Official Journal of the European Communities No L 51 /57 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1986. For the Commission Frans ANDRIESSEN Vice-President No L 51 /58 Official Journal of the European Communities 28 . 2 . 86 ANNEX Model lay-out referred to in Article 3 (Quantity in tonnes) Marketing year 1983/84 1984/85 1985/86 Finished product Total quantity of raw material used Quantity of finished products obtained Total quantity of raw material used Quantity of finished products obtained by processors also having produced 1983/84 Quantity of finished products obtained by processors having commenced production during 1984/85 Total quantity of raw material used Quantity of finished products obtained by processors also having produced during 1983/84 Quantity of finished products obtained by processors having commenced production during 1984/85 Quantity of finished products obtained by processors having commenced production during 1985/86